Federal Employees' Compensation Aet; election of compensation. — Plaintiff, the administratrix of the estate of a tribal police officer and a member of the Shoshone Tribe, states that this suit is brought in accordance with the provisions of the Treaty between the United States and the Eastern Band of Shoshones and the Bannock Tribe of Indians concluded July 3,1868, and is for reimbursement for the loss sustained as a result of the acts of “bad men among the whites” in that decedent was shot while attempting to arrest a man for drunken driving within the boundaries of the Wind River Indian Reservation, and died shortly thereafter. This case came before the court on defendant’s motion for summary judgment to which plaintiff has failed to respond, the time for so responding pursuant to the Rules of the court having expired. Upon consideration thereof, without oral argument, the court concluded that the election of the widow and child to receive compensation under the Federal Employees’ Compensation Act bars plaintiff’s suit in this court. See 5 U.S.C. § 8116(c); Dahn v. Davis, 258 U.S. 421 (1922); Johansen v. United States, 343 U.S. 427 (1952) ; and Everett v. United States, 169 Ct. Cl. 11, 15, 340 F. 2d 352, 354 (1965). On October 19, 1973, the court granted defendant’s motion and dismissed the petition.